VAN DUSEN, Circuit Judge
(dissenting).
I respectfully dissent because -of the majority’s conclusion (page 785) that there is no substantial evidence to support the Appeals Council’s decision, as opposed to that of the Hearing Examiner. This court has recently held in considering the application of the controlling regulation (20 C.F.R. 404.705), that its review of the administrative findings “is limited to ‘ascertaining whether on the record as a whole there is substantial evidence to support the Secretary’s findings of fact.’ ” See Miller v. Richardson, 457 F.2d 378 page 379 (3d Cir.). The findings of the Appeals Council in this case, contained in these extracts from its opinion, are supported by substantial evidence:1
“The claimant filed an application for surviving child’s insurance benefits on January 14, 1969. In supplemental *786statements dated January 14, 1969, the claimant indicated that she and the wage earner were married on August 2, 1952, in Philadelphia, Pennsylvania; that they had two sons, born in 1953 and 1955; that between August 2, 1952 and June 8, 1961, the date on which the wage earner disappeared and was last seen, they lived together only part of the time, and were separated at least 12 times; and that she sued the wage earner for nonsupport, and a court order for support was issued prior to his disappearance. The claimant further indicated on January 28, 1969, that the wage earner was always changing jobs in an effort to avoid her.
“The wage earner served several short terms in the Philadelphia House of Correction for desertion and nonsupport. On June 8, 1960, he was committed to Holmesburg Prison to serve a one-year prison term for desertion and nonsupport. He was released on June 8, 1961, disappeared, and has not been seen or heard from since by the claimant, the two children, or any of the wage earner’s known friends or relatives. The claimant stated that she last saw the wage earner when she visited him at Holmesburg Prison in [April 1961],
* -x- * * * *
“It is clear from the regulations that a presumption of death arises only when the wage earner is absent without explanation from his residence and unheard of for a period of 7 years. Where the circumstances surrounding the departure of the missing person are such that his absence can reasonably be explained without inferring his death, his absence, notwithstanding its duration, is not ‘unexplained’ within the meaning of the regulations. Death is not presumed where there is contrary evidence which reveals that a logical reason, other than death, exists to explain the absence of the missing individual.
-X-“In the instant ease, the Appeals Council finds that the wage earner’s absence from his former residence is not ‘unexplained’ within the meaning of section 404.705 of Social Security Administration Regulations No. 4. The wage earner’s serious financial and domestic problems, possibly induced in part at least by gambling, together with the fact that he was a fugitive from justice, in combination, provide a very reasonable explanation for his disappearance.
“It is further noted by the Appeals Council that at the time of the wage earner’s disappearance he was 28 years of age, apparently in good health, and would now be only 37 years old, or well within a normal life span. Although there is no indication that any friend or relative heard from him during the 7 years after June 8, 1961, this, in itself, is not a sufficient basis for applying a presumption of death, since the regulations clearly do not contemplate that mere successful concealment for 7 years will justify such a presumption.
“The fact that no earnings are entered on his earnings record after June 1960 is not significant, since he may have secured a new social security number under an alias, or worked in jobs not covered by the Social Security Act, or in another country. The successful concealment of his whereabouts does not warrant a presumption that the wage earner has died. Moreover, the presumption of death by the Pennsylvania Court for intestacy purposes, on the basis of more than 7 years’ absence is not a proper basis for presuming his death under the Social Security Act, which specifically requires that he be unexplainedly absent and unheard of for 7 years. *787“It is the decision of the Appeals Council that the evidence of record does not support a presumption that the wage earner is dead . . . ”
The Meza opinion, relied on by the majority, points out that the presumption of death where the “individual has been unexplainedly absent . . . for a period of seven years” (20 C.F.R. § 404.705) may be “dissipated ... by proof of facts that rationally explain the anomaly of the disappearance in a manner consistent with continued life. If evidence of such facts is presented, it is for the Secretary, not the courts, to decide whether to credit the proof, and if it is credited, whether, in light of the evidence, to draw the permissible inference that the missing person is alive” (368 F.2d at 392). See also Dowell v. Gardner, 386 F.2d 809 (6th Cir. 1967).
The record justifies the finding that the presumed decedent would have taken all steps possible to avoid his wife, particularly after serving his first substantial jail term for non-support (one year) and at a time when he was on probation which would be violated by non-support of his wife and children (R. 71).2 A representative of the Social Security Administration summarized an interview with the former wife on January 28, 1969 (R. 74), as follows:
“She gave a short resume of her life with W/E. They were constantly separating, & she was always battling for support.
“The W/E was always changing jobs in an effort to avoid her. As soon as she discovered the location of his new place of employment, she would wait for him at the plant on pay days. She would also try to have the court ordered support attached from his wages.
“On one occasion, she accidentally met W/E as he was entering a subway train with a female friend. She and a girl friend grabbed W/E by both arms, walked him up subway steps, found a police car and had him arrested for nonsupport.
“It does not appear likely that W/E would contact his wife if his disappearance was planned.”
Since the majority has mentioned the ex parte finding by Pennsylvania trial court that DeMasse was presumed to be dead, even though conceding that such ex parte conclusion is not binding in federal courts (see note 4), it should be noted that under Pennsylvania law the court's function in evaluating the evidence is far more restricted than that of “the Administration” in the applicable federal regulation (note 1 of majority opinion). In McNulty v. General American Life Ins. Co., 153 Pa.Super. 288, 33 A.2d 796, the court said:
“The presumption of death naturally depends upon the circumstances in each case. The sufficiency of the evidence to rebut the presumption, once it is shown to exist, is a question of law: . . . The truth, however, of plaintiff’s evidence, upon which the presumption of death is predicated, and every inference fairly deductible therefrom must be assumed by the court in determining that question: tr
I would reverse the district court order and either direct the dismissal of the complaint or, at the least, direct remand of the case for reconsideration of the application of 20 C.F.R. 404.705, to this case in light of the interpretation placed on that regulation by this court. See Securities and Exchange Comm’n v. Chenery Corp., 318 U.S. 80, 88 ff., 63 S. Ct. 454, 87 L.Ed. 626 (1943); Securities and Exchange Comm’n v. Chenery Corp., 332 U.S. 194, 200-201, 207, 67 S.Ct. 1575, 91 L.Ed. 1995 (1947).

. R. 35-37, 41-42, 51-54, 71-74. “on the record as a whole there is substantial evidence to support the Secretary’s findings of fact.” Goldman v. Folsom, 246 F.2d 776 (3d Cir., 1957). See 42 U.S.C. § 405(g). My analysis of the record requires rejection of the statement of the *786district court that “. . .we further conclude that the Appeals Council’s findings were not supported by substantial evidence” (p. 5 of 2/23/71 Memorandum in Civil No. 70-1671, E.D.Pa.).


. Under question 25(b) of the wife’s statement on Form SSA-723 (dated 1/14/69), this language appears:
“Do you know of any reason why the missing person, if living, should not reveal his whereabouts?”
“He is a fugitive from justice.” (R. 54).